DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“identification function for identifying the operator” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites the limitation “a mode controller that executes or stops an automatic travel mode, in which the carriage unit travels without an operation of the operator on the handle, or a manual travel mode, in which the carriage unit travels by an operation of the operator on the handle, according to a detection result of the first operation and a detection result of the second operation and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stops the automatic travel mode and executes the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode” which renders the claim indefinite. The limitation is a run-on sentence that fails to particularly point out what is being claimed. Claims 3-8, and 11-15 are rejected by virtue of their dependency. 
Regarding claim 9, Claim limitation “identification function for identifying the operator ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately describe a structure that can perform the claimed function. In 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is rejected by virtue of its dependency.
Regarding claim 16, the claim recites the limitation “a mode control step of executing or stopping an automatic travel mode, in which the carriage unit travels without an operation of the operator on the handle, or a manual travel mode, in which the carriage unit travels by an operation of the operator on the handle, according to a detection result of the first operation and a detection result of the second operation and of continuing execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stopping the automatic travel mode and executing the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode” which renders the claim indefinite. The limitation is a run-on sentence that fails to particularly point out what is being claimed. 
Further, the claim recites “continuing execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor” and “executing the manual travel mode in a case where the first operation is detected”. As currently written, the claim fails to particularly point out whether or not the conditions of continuing the execution of the automatic travel mode and the execution of the manual travel mode since the claim uses the term 
Regarding claim 17, the claim recites the limitation “a mode controller that executes or stops an automatic travel mode, in which the carriage unit travels without an operation of the operator on the handle, or a manual travel mode, in which the carriage unit travels by an operation of the operator on the handle, according to a detection result of the first operation and a detection result of the second operation and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stops the automatic travel mode and executes the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode” which renders the claim indefinite. The limitation is a run-on sentence that fails to particularly point out what is being claimed. 
Further, the claim recites “continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor” and “executes the manual travel mode in a case where the first operation is detected”. As currently written, the claim fails to particularly point out whether or not the conditions of continuing the execution of the automatic travel mode and the execution of the manual travel mode since the claim uses the term “in a case”. The claim does not positively recite that the two contingent limitations are required by the claimed invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of identifying the operator. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579).
Regarding claim 1, as best understood:
Johnson discloses a mobile radiographic imaging apparatus, comprising:
 a carriage unit (Fig. 1, 64 and 62) which has wheels (Fig. 1, 64 and 62) for traveling and on which a main body unit (Fig. 1, 60) is mounted; 
a handle (Fig. 1, 15) that is provided in the main body unit (Fig. 1, 60) to steer the carriage unit ([0033], handles for steering); 
a first detection sensor ([0061], sensors on the left handle) that detects a first operation of an operator on the handle ([0061], sensor on handle detects modes); 
a second detection sensor ([0061], sensors on the right handle) that detects a second operation of the operator ([0061], sensor on handle detects modes), which is different from the first operation ([0061], two different modes); and 
a mode controller that executes or stops an travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), or a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), according to a detection result of the first operation and a detection result of the second operation ([0061], modes selected based on which sensor on the handle user presses) and that continues execution of the travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor ([0061], switching between the two modes) and stops the travel mode and executes the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the travel mode ([0061], switching between the two modes based on which sensor is pressed).

Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
a mode controller that executes or stops an automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command) according to a detection result of the first operation and a detection result of the second operation ([0060]-[0062], automatic travel is selected by the user with a command) and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is continuously detected by the second detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode ([0057] and [0061], imaging system controlled by the user where the user can selected automatic mode or fine movement).

	Regarding claim 2, as best understood:
	The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1, wherein, in a case where the second operation is not detected by the second detection sensor, the mode controller stops the automatic travel mode (Johnson; [0061], mode is based on which sensor is selected by the user).
	Regarding claim 3, as best understood:
	The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1, wherein the first detection sensor detects that the operator has gripped the handle as the first operation (Johnson; [0061]-[0063], sensors on the handle used by the user to select one of the modes), and 
the second detection sensor is provided in the main body unit (Johnson; [0061]-[0063], sensors on the handle used by the user for one of the modes), and detects that one hand of the operator has come into contact with the second detection sensor itself as the second operation (Johnson; [0061]-[0063], sensors on the handle used by the user to select one of the modes).
Regarding claim 5, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 3, wherein the second detection sensor has a wireless transmission function for wirelessly transmitting the detection result of the second operation within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 3, wherein the first detection sensor (Johnson; [0061]-[0064], sensors) is at least one of a sensor that detects contact of a hand of the operator with the handle, a camera that images a gripping state of the handle by the operator, or a sensor that detects that a force for steering the carriage unit has been applied to the handle (Johnson; [0066], force sensors).
Regarding claim 7, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1, wherein the first detection sensor detects that the operator has gripped the handle with both hands as the first operation (Johnson; [0061]-[0064], user pushing both handles selects one mode), and
 the second detection sensor detects that one hand of the operator has come into contact with the handle as the second operation (Johnson; [0061], pushing on one handle selects a different mode).
Regarding claim 8, as best understood:

Regarding claim 16, as best understood:
Johnson discloses an operation method of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted and a handle that is provided in the main body unit to steer the carriage unit, the method comprising: 
a first acquisition step of acquiring a detection result of a first operation of an operator on the handle from a first detection sensor ([0061], sensor on handle detects modes chosen by the user); 
a second acquisition step of acquiring a detection result of a second operation of the operator ([0061], sensor on handle detects modes selected by the user), which is different from the first operation ([0061], two different modes); and 
a mode control step of executing or stopping an travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), or a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), according to a detection result of the first operation and a detection result of the second operation ([0061], modes selected based on which sensor on the handle user presses) and that continues execution of the travel mode in a case 
However, Johnson fails to disclose  an operation is performed within a set range that is set in advance around the carriage unit; and executing or stopping an automatic travel mode according to a detection result of the first operation and a detection result of the second operation and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stopping the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode.
Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
executing or stopping an automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command) according to a detection result of the first operation and a detection result of the second operation ([0060]-[0062], automatic travel is selected by the user with a command) and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is continuously detected by the second detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and stopping the automatic travel mode in a case where the first operation is detected by the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging method of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, as best understood:
A non-transitory computer-readable storage medium storing an operation program of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted and a handle that is provided in the main body unit to steer the carriage unit, the operation program causing a computer to function as:
a first acquisition unit ([0061], sensors on the left handle) that acquires a detection result of a first operation of an operator on the handle from a first detection sensor ([0061], sensor on handle detects modes); 
a second acquisition unit ([0061], sensors on the right handle) that acquires a detection result  of a second operation of the operator ([0061], sensor on handle detects modes), which is different from the first operation ([0061], two different modes); and 
a mode controller that executes or stops an travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), or a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), according to a detection result of the first operation and a detection result of the second operation ([0061], modes selected based on which 
However, Johnson fails to disclose  an operation is performed within a set range that is set in advance around the carriage unit; and a mode controller that executes or stops an automatic travel mode according to a detection result of the first operation and a detection result of the second operation and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode.
Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
a mode controller that executes or stops an automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command) according to a detection result of the first operation and a detection result of the second operation ([0060]-[0062], automatic travel is selected by the user with a command) and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) as applied to claims 3, and further in view of Kitano (U.S. 2013/0140467).
Regarding claim 4, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 3, wherein the second detection sensor is usable by being detached from the main body unit (Butzine; [0058]-[0060], wireless hand held device). 
However, the combination of Johnson and Butzine fails to disclose wherein the second detection sensor is attached to one end of an extension cable.
Kitano teaches wherein the second detection sensor is attached to one end of an extension cable (Fig. 1, 38 is attached with a cord).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the extension cord taught by Kitano. One would have been motivated to make such combination in order to reduce the power consumption and improve signal transmission. Therefore, it would have been obvious to combine the system of Johnson and Butzine with the extension cord taught by Kitano. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) as applied to claim 1, and further in view of Katsumata (U.S. 2016/0287193).
Regarding claim 9, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson and Butzine fails to disclose wherein the second detection sensor has an identification function for identifying the operator.
Katsumata teaches wherein the second detection sensor has an identification function for identifying the operator. This element is interpreted under 35 U.S.C. 112(f) as any sensor that is able to perform the claimed function (Katsumata teaches operator detection in [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the sensor taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the 
Regarding claim 11, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson and Butzine fails to disclose wherein, in a case where a travel environment of the carriage unit does not satisfy recommendation conditions of the automatic travel mode during execution of the automatic travel mode, the mode controller executes manual travel recommendation processing for recommending switching to the manual travel mode.
Katsumata teaches wherein, in a case where a travel environment of the carriage unit does not satisfy recommendation conditions of the automatic travel mode during execution of the automatic travel mode, the mode controller executes manual travel recommendation processing for recommending switching to the manual travel mode ([0076], automatic tracking is stopped based on environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Johnson, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Johnson, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing is processing for reducing a travel speed of the carriage unit (Katsumata; [0048], control of speed; [0076], automatic tracking is stopped based on environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Johnson, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing is processing for providing notification that recommends switching to the manual travel mode (Katsumata; [0049], notification).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) as applied to claim 1, and further in view of Fehre (U.S. 2017/0347979).
Regarding claim 15, as best understood:
The combination of Johnson and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson and Butzine fails to disclose wherein a parking position of the carriage unit in the automatic travel mode is a position corresponding to a schedule of radiographic imaging, and includes a position outside a patient room that is defined in advance for each patient room.
Fehre teaches wherein a parking position of the carriage unit in the automatic travel mode is a position corresponding to a schedule of radiographic imaging ([0074], positioning specified by the user), and includes a position outside a patient room that is defined in advance for each patient room ([0025] and [0086], parking).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson and Butzine with the controlling taught by Fehre in order to decrease the risk of damage or injury by improving collision detection (Fehre; .
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  The closest prior arts are Johnson (U.S. 2019/0150865), Butzine (U.S. 2011/0286579), and Katsumata (U.S. 2016/0287193).
Regarding claim 10, as best understood:
The combination of Johnson, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 9.
However, the combination of Johnson, Butzine, and Katsumata fails to disclose wherein the mode controller changes a level of the automatic travel mode according to an identification result of the operator by the identification function.
	Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884